Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . Status of Claim(s)
Claims 1-20 have been examined. 

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 

2019 Revised Patent Eligibility Guidance (PEG): Step 1:  
Claim(s) 1 and 6 recite(s) a non-transitory readable medium, which is a statutory category (i.e. machine). Claim 14 recites a system, which is a statutory category (i.e. machine). Accordingly, claims 1, 6 and 14 are all within at least one of the four statutory categories. 
2019- Step 2A - Prong One: 

Regarding Prong One of Step 2A of the 2019 PEG (which collectively includes the guidance in the January 7, 2019 Federal Register notice and the October 2019 update issued by the USPTO), the claim limitations are to be analyzed to determine whether, under their broadest reasonable interpretation, they “recite” a judicial exception or in other words whether a judicial exception is “set forth” or “described” in the claims. An “abstract idea” judicial exception is subject matter that falls within at least one of the 
The limitation of Independent claims 1, 8 and 14 recites at least one abstract idea. Specifically, Claim 1 recites the steps of 
A method for performing medical treatment on a patient comprising:  
a. providing at least one non-practitioner user clinically sufficient access to patient medical records and treatment orders relevant to at least one medical condition of the patient, 
b. having said non-practitioner user access said medical records and treatment orders, 
c. providing said non-practitioner user treatment order options, and  
d. having at least one of said treatment order options physically performed on the patient as a medical treatment.  

The limitations “providing at least one non-practitioner user clinically sufficient access to patient medical records and treatment orders relevant to at least one medical condition of the patient” constitutes (c) “a mental process” because providing can be practically performed in the human mind. Accordingly, the claim is directed toward at least one abstract idea. 
Further the limitations “providing said non-practitioner user treatment order options performed on the patient as a medical treatment” constitutes (b) certain methods of organizing human activity” (e.g. fundamental economic principles or practice including hedging, insurance, mitigating risk; etc., commercial or legal interactions 
Furthermore, the abstract idea for claim 1 is identical as the abstract idea for claim 11. because the only difference between claim 1 and claim 11 is that claim 1 recites a method, whereas claim 14 recites a system. 
Furthermore, the following depending claims further define the at least one abstract idea, and thus fail to make the abstract idea any less abstract
Dependent claims 2, 12 recite sufficiently access to allow patient and develop buy-in to a treatment order and thus merely define steps that were indicated as being part of the abstract idea, and thus part of mental process. .
Dependent claims 4, 14 recite avoid selecting treatment options, assistance from practitioners, and the use of equipment and facilities that the patient's medical insurance 1 may not adequately cover and thus merely defines steps that were indicated as being part of the abstract idea, and thus part of organizing human activity (i.e. fundamental economic practice such as coverage insurance cost, etc…). 
Dependent claims 5, 7-8, 15, 17-18 recite the authorization and rejection of treatment order from the practitioner and allow the communication between the practitioner and non-practitioner and thus merely defines steps that were indicated as being part of the abstract idea, and thus part of organizing human activity. 

Dependent claims 9, 19 recite providing the user access to a risk profile and thus merely define steps that were indicated as being part of the abstract idea, and thus part of mental process. 
Dependent claims 10, 20 recite the translation of medical terms defines steps that were indicated as being part of the abstract idea, and thus part of organizing human activity. 

2019 PEG: Step 2A - Prong Two: 
 
Regarding Prong Two of Step 2A of the 2019 PEG, it must be determined whether the claim as a whole integrates the abstract idea into a practical application. As noted in the 2019 PEG, it must be determined whether any additional elements in the claim beyond the abstract idea integrate the exception into a practical application in a manner that imposes a meaningful limit on the judicial exception. The courts have indicated that additional elements merely using a computer to implement an abstract idea, adding insignificant extra solution activity, or generally linking use of a judicial exception to a particular technological environment or field of use do not integrate a judicial exception into a “practical application.” 
In the present case, the additional limitations beyond the above-noted at least one abstract idea are as follows (where the bolded portions are the “additional 
A method for performing medical treatment on a patient comprising:  
a. providing at least one non-practitioner user clinically sufficient access to patient medical records and treatment orders relevant to at least one medical condition of the patient (merely data gathering steps as noted below, see MPEP 2106.05(g) and Symantec);, 
b. having said non-practitioner user access said medical records and treatment orders (merely data gathering steps as noted below, see MPEP 2106.05(g) and Symantec);, 
c. providing said non-practitioner user treatment order options (merely data gathering steps as noted below, see MPEP 2106.05(g) and Symantec);, and  
d. having at least one of said treatment order options physically performed on the patient as a medical treatment (merely data gathering steps as noted below, see MPEP 2106.05(g) and Symantec);.  


For the following reasons, the Examiner submits that the above identified additional limitations do not integrate the above-noted at least one abstract idea into a practical application.
Regarding the additional limitation of providing at least one non-practitioner user clinically sufficient access to patient medical records and treatment orders relevant to at least one medical condition of the patient. The examiner submits that this additional limitation merely adds insignificant extra-solution activity of receiving data to the at least 
Regarding the additional limitations of xxxxxxx the examiner submits that this additional limitation merely adds insignificant extra-solution activity of gathering data to the at least one abstract idea in a manner that does not meaningfully limit the at least one abstract idea of a mental process (see MPEP § 2106.05(g)). 
Regarding the additional limitations of having at least one of said treatment order options physically performed on the patient as a medical treatment, this is merely post-solution activity. The examiner submits that this additional limitation merely adds insignificant extra-solution activity of impractical application to the at least one abstract idea in a manner that does not meaningfully limit the at least one abstract idea of a mental process (see MPEP § 2106.05(g))

Thus, taken alone, the additional elements do not integrate the at least one abstract idea into a practical application. 
Looking at the additional limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually.  For instance, there is no indication that the additional elements, when considered as a whole, reflect an improvement in the functioning of a computer or an improvement to another technology or technical field, apply or use the above-noted judicial exception to implement and revise a treatment plan, implement/use the above-noted judicial exception with a particular machine or manufacture that is integral to the claim, effect a transformation or reduction of a particular article to a different state or thing, or apply or 
For these reasons, representative independent claim 1 and analogous independent claim 11 do not recite additional elements that integrate the judicial exceptions into a practical application.
For these reasons, representative independent claim 1 and analogous independent claims 6 and 14 do not recite additional elements that integrate the judicial exceptions into a practical application.
The remaining dependent claim limitations not addressed above fail to integrate the abstract idea into a practical application as set below:  
Dependent claims 3 and 13 recite further the use of automated treatment engine, merely represent insignificant extra solution activity (see MPEP § 2106.05(g))
Thus, taken alone, the additional elements do not integrate the at least one abstract idea into a practical application.

2019 PEG: Step 2B:
Regarding Step 2B of the 2019 PEG, independent claims 1, 6, 14 do not include additional elements (considered both individually and as an ordered combination) that are sufficient to amount to significantly more than the judicial exception for the same reasons 
For claims 1, 11 and dependent claims 3, 13 limit the use of a method and system and the automatic treatment engine. The specification merely describes the use of the robodoc, automated treatment engine. The Examiner submits that these limitations amount to merely using these computer devices as well-understood, routine, conventional activity  (Berkheimer v. HP, Inc., 881 F.3d 1360, 1368, 125 USPQ2d 1649, 1654 (Fed. Cir. 2018).), and MPEP 2106.05(d)(I)(2)
For the reasons stated, the claims fail the Subject Matter Eligibility Test and are consequently rejected under 35 USC 101. Therefore, claims 1-20 are rejected under 35USC101 as being directed to non-statutory subject matter. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.



Claims 1-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over ILiff (US. 20040249778A1).

With respect to claim 1, Iliff teaches a method for performing medical treatment on a patient comprising:  
a. providing at least one non-practitioner user clinically sufficient access to patient medical records and treatment orders relevant to at least one medical condition of the patient (‘778; Para 0013: the MDATA system provide the users to access to the healthcare information, and the MDATA system encodes a highly useful core of expert and general practitioner diagnostic and treatment knowledge into a computerized system for access by non-medically trained personnel as illustrated in Para 0028), 
b. having said non-practitioner user access said medical records and treatment orders (‘778; Para 0013: the MDATA system provide the users to access to the healthcare information, and the MDATA system encodes a highly useful core of expert and general practitioner diagnostic and treatment knowledge into a computerized system for access by non-medically trained personnel as illustrated in Para 0028), 
c. providing said non-practitioner user treatment order options (‘778; Para 0250: the computer 102 functions as an interpreter as performed by algorithm processor 160 in following the node map created by the algorithm programmer. At the exit point of the evaluation process 254, the system 100 gives the patient the option of selecting another complaint. At the end of the treatment table process 256, the system gives the patient the option of selecting another treatment), and  
d. having at least one of said treatment order options physically performed on the patient as a medical treatment (‘778; Figs. 7a illustrated the  and Fig.7d illustrates selection menu  including treatment table as treatment option for the patient).  
ILiff does not disclose non-practitioner treatment order option performed on the patient as a medical treatment. However, ILiff discloses the system to give the patient the option of selecting their complaint. At the end of the treatment table process, the system gives the patient the option of selecting another treatment which is construed as treatment order option. Further, Iliff discloses a computerized medical diagnostic and treatment advice (MDATA) system that is a medical knowledge-based system designed to give medical advice to non-practitioner which is construed as the automated treatment engine. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of claimed invention to use computerized medical diagnostic and treatment system of ILIff to perform medical treatment on a patient from no medical –practitioners. 
Claim 11 is rejected as the same reason with claim 1. 

With respect to claim 2, ILiff teaches the method in claim 1 wherein the patient is one non-practitioner user, whereby the patient having clinically sufficient access may allow the patient to have potentially less filtered and truer knowledge of their medical 778; Para 0028).  
Claim 12 is rejected as the same reason with claim 2. 

With respect to claim 3, ILiff teaches the method in claim 1 wherein at least one non-practitioner user is an automated treatment engine (‘778; Para 0030: a person desiring medical advice and having access to a personal computer (PC) loads a program into the PC to produce a stand-alone medical diagnostic and treatment advice (SA-MDATA) system).  
Claim 13 is rejected as the same reason with claim 3. 

With respect to claim 4, ILiff teaches the method in claim 1 wherein availability of at least one medical resource is associated with the degree to which the patient's medical insurance covers said resource, whereby the user may avoid selecting treatment options, assistance from practitioners, and the  use of equipment and facilities that the patient's medical insurance  may not adequately cover (‘778; Para 0226: a listing of the descriptive terms and identifying codes for reporting medical services and procedures. CPT-4 codes are the most widely accepted nomenclature for reporting physician services to insurance companies).  
Claim 14 is rejected as the same reason with claim 4. 

With respect to claim 5, ILiff teaches the method in claim 1 wherein a practitioner at least one of - advises, consults with, collaborates with, supervises, approves the treatment order requests produced by, modifies the treatments order requests produced 778; Para 0028: the MDATA system encodes a highly useful core of expert and general practitioner diagnostic and treatment knowledge into a computerized system for access by non-medically trained personnel.).  
Claim 15 is rejected as the same reason with claim 5. 

With respect to claim 6, ILiff teaches the method of claim 5 wherein a practitioner becomes the licensed practitioner of record for the treatment, whereby such association may at least lead to the ability for the patient to receive treatments that require a prescription by a licensed practitioner (‘778; Para 0072: hierarchical staffing is implemented. As an example, for every 10 telephone lines, one operator fully trained in triage and the MDATA system will be available. For every 10 operators there will be one registered nurse in attendance; and for every 10 registered nurses, there will be one physician in attendance. Staffing requirements are adjusted as the system is refined toward optimal efficiency. The MDATA system does not require the operator or the registered nurse to make any medical decisions).  
Claim 16 is rejected as the same reason with claim 6. 

With respect to claim 7, ILiff teaches the method of claim 5 comprising further step of: the non- practitioner user and a practitioner collaborating on a collaboration interface, whereby said collaboration may allow for markups of one user to be seen by another user, changes by users to be tracked by other users, and areas of agreement or disagreement to be registered (‘778; Para 0072).  
Claim 17 is rejected as the same reason with claim 7. 

With respect to claim 8, ILiff teaches the method of claim 5 comprising further step of: drawing at least one practitioner from a pool of available practitioners, whereby said drawing may allow for a non-practitioner user to interact with different practitioners based on different needs while providing for continuity of care, including allowing for different practitioners to be pulled as needed just in time without necessarily requiring a 23 long term relationship with the patient and practitioner (‘778; Para 0072: hierarchical staffing is implemented. As an example, for every 10 telephone lines, one operator fully trained in triage and the MDATA system will be available. For every 10 operators there will be one registered nurse in attendance; and for every 10 registered nurses, there will be one physician in attendance. Staffing requirements are adjusted as the system is refined toward optimal efficiency. The MDATA system does not require the operator or the registered nurse to make any medical decisions).  
Claim 18 is rejected as the same reason with claim 8. 

With respect to claim 9, ILiff teaches the method of claim 5 comprising further step of: providing to at 2 least one user access to at least one of - a risk profiler, and a simulation and decision engine - whereby said access may allow for a user to explore the likelihoods and possible future consequences of medical decisions (‘778; Para 0233: the computer 102 moves to a decision state 315 to determine if the caller is the actual patient. If so, the computer 102 proceeds to a decision state 316 to determine if the patient has previously registered or ever consulted with the system). 
 Claim 19 is rejected as the same reason with claim 9. 

With respect to claim 10, ILiff teaches the method of claim 1 comprising further step of: performing translation of at least one of - medical terms, and record details - for a user, whereby said translation may allow for said user, such as a patient, to be able to interpret the records and treatment options as appropriate and desired for that user without requiring modification of the underlying record and treatment systems (‘778; Para 0226: Current Procedural Terminology” (CPT-4) codes are available to describe and bill third party payers for telephone consultations. They are a listing of the descriptive terms and identifying codes for reporting medical services and procedures. CPT-4 codes are the most widely accepted nomenclature for reporting physician services to insurance companies.).  
Claim 20 is rejected as the same reason with claim 10. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HIEP VAN NGUYEN whose telephone number is (571)270-5211.  The examiner can normally be reached on Monday through Friday between 8:00AM and 5:00PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/HIEP V NGUYEN/Primary Examiner, Art Unit 3686